Citation Nr: 1633826	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-34 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine, lumbar strain, and myositis of the paralumbar spinal muscles.

5.  Entitlement to service connection for bilateral radiculopathy.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1978 to March 1981 and from October 1990 to April 1991.  He also had Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2013 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability and bilateral radiculopathy, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disability, claimed as major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD) did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  

2.  The Veteran's bilateral hearing loss pre-existed service and was not permanently aggravated by his active military service.

3.  The Veteran's tinnitus did not have onset in service and was not caused or permanently aggravated by his active military service.

4.  Hyperlipidemia is not a disability for which compensation can be granted under VA regulations.

5.  The Veteran's hypertension did not have onset in service and was not caused or permanently aggravated by his active military service.

6.  The Veteran's obstructive sleep apnea did not have onset in service and was not caused or permanently aggravated by his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD), have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

As an initial matter, the Board notes that the Veteran's service treatment records from his period of active service from October 1990 to April 1991 are missing.  The Board finds that additional efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The Board has considered the U.S. Court of Appeals for Veterans Claims (Court) statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the appellant's SMR's have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened. 

The Board has undertaken its analysis with this heightened duty in mind.

Acquired Psychiatric Disability

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, which he has alleged is related to his active military service, specifically his deployment to Saudi Arabia during the first Persian Gulf War.  Although the Veteran does a poor job of articulating the basis for his claim, it appears he is contending that although he did not participate in combat, he suffered from fear and anxiety because of the possibility he might come under attack from missiles or biological or chemical weapons.

VA treatment records reflect that the Veteran was seen once in 1991 following his return from Saudi Arabia, but then did not seek any further psychiatric treatment until 2007, more than fifteen years following his separation from active duty.

At that time, the Veteran did not attribute any of his current problems to his active military service.  Rather he reported progressively worsening anxiety of two years duration, associated with poor sleep.  It appears from other VA treatment notes that the Veteran's spouse had been diagnosed with cancer.  The Veteran was diagnosed with anxiety disorder.  Later VA treatment records reflect that the Veteran was diagnosed with alcohol abuse and alcohol induced anxiety disorder.

Beginning in 2008, the Veteran was also treated by a private psychiatrist, Dr. R.B., for bipolar disorder.  Treatment records from this provider were reviewed and there is nothing in them associating the Veteran's psychiatric condition with his active military service.  

Records from the Social Security Administration (SSA) include a December 2010 neuropsychiatric evaluation which diagnosed the Veteran with an adjustment disorder with mixed emotional features.  The examiner noted stressors including the Veteran's recent retirement, financial problems, and lack of support system which could have contributed to his current condition.  

In March 2014, the Veteran's primary care physician, Dr. C.M. diagnosed the Veteran with generalized anxiety disorder, major depressive disorder, posttraumatic stress disorder, and sleep disorder, which he opined were most likely secondary to the Veteran's active military service.  However, he offered no explanation for this conclusion.  

The Veteran was afforded a VA examination in March 2015.  The examiner diagnosed the Veteran with major depressive disorder, recurrent.   She concluded that this condition is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, providing the following rationale: "There were no complaints or treatment for any mental disorder
during the veteran's active duty period in 1990-91, or in the subsequent years he continued in the reserves (until 2003), as acknowledged by veteran himself.  He was only seen once after his return from deployment, and did not return for any treatment until 2007, when the written note does not make any mention of the veteran's reported symptoms as being originated or related to his active military service period."  The examiner further noted that although the Veteran now recalls his military service negatively, he continued to serve in the Reserves with no reported mental problems until 2003, more than a decade after his Gulf War service.  

After a careful review of the record, the Board finds that a preponderance of the evidence weighs against the Veteran's claim that his current psychiatric condition is related to his active military service.  

Although the Veteran briefly sought psychiatric treatment from VA in 1991, he then received no further treatment until more than fifteen years later, suggesting that any distress either related to his deployment or his readjustment to civilian life was acute and transitory.  The Veteran continued to serve in the Reserves for more than a decade after his deployment, reporting no psychiatric problems.  When he did again seek psychiatric treatment from the VA in 2007 and from a private psychiatrist, Dr. R.B. in 2008, there is nothing in the available treatment records to suggest that his complaints at that time were related to his active service.  Thus, although the Veteran now attempts to attribute his psychiatric problems to his active service, the contemporaneous medical records do not support his current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The inconsistencies between his past and current statements make his attribution of his psychiatric problems to his active service suspect.  It is more likely, as suggested by the March 2015 VA examiner, that rather than the Veteran's active service causing his current depression, his current depression causes the Veteran to now view his military service negatively.

While the Veteran's primary care physician, Dr. C.M. opined that the Veteran's current psychiatric disability is most likely secondary to the Veteran's active military service, he offered no explanation for this conclusion.  The Board notes that a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For all the above reasons, entitlement to service connection for an acquired psychiatric disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Bilateral Hearing Loss

The Veteran is also seeking entitlement to service connection for bilateral hearing loss.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

At the Veteran's initial enlistment examination in November 1977, auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 10, 10, 25, and 25 decibels in the right ear and 25, 10, 10, 20, and 20 decibels in the left ear.  Thus, the Veteran already had hearing loss in both ears at his enlistment. 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  Only such disorders as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

In this case, the preponderance of the evidence does not show that the Veteran's hearing loss disability was permanently aggravated by his active military service.  

At a separation examination for his first period of active service in December 1980, the Veteran's auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 10, 10, 10, and 30 decibels in the right ear and 20, 5, 5, 10, and 10 decibels in the left ear.  At an examination in 2001 as part of his reserve service, the Veteran's auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 10, 15, 10, and 5 decibels in the right ear and 10, 5, 5, 25, and 25 decibels in the left ear.  

Although the Veteran's primary care physician, Dr. C.M. opined in March 2014 that the Veteran's hearing loss was related to his active military service, he offered no explanation for this conclusion and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no evidence that Dr. C.M. reviewed the Veteran's service treatment records or other medical history or was aware that the Veteran had hearing loss prior to his active military service.  

The Veteran was afforded VA audiological examinations in January 2015 and September 2015.  While these examinations established that the Veteran has a current hearing loss disability as defined by VA regulations, both examiners concluded that it is less likely than not that the Veteran's current hearing loss is related to his active military service.  Although the September 2015 VA examiner acknowledged that prolonged exposure to high intensity noise levels, such as those experienced in the military, can cause damage to auditory structures resulting in hearing loss and that Veteran was exposed to noise during his active service, including Operation Desert Storm in 1990-1991, the Veteran's enlistment exam from 1977 shows pre-existing hearing loss and an audiogram from 2001 indicated essentially normal hearing at all frequencies tested even after being exposed to hazardous noise.

Based on all the above evidence, entitlement to service connection for bilateral hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Tinnitus

The Veteran is also seeking entitlement to service connection for tinnitus.

Available service treatment records are negative for any complaints of or treatment for tinnitus.  At a January 2015 VA examination, the Veteran reported recent onset of his tinnitus, which occurs intermittently.

In a March 2014 statement, the Veteran's primary care provider, Dr. C.M. opined that the Veteran's tinnitus is likely secondary to his active military service; however, he offered no explanation for this conclusion.

The Veteran was afforded VA audiological examinations in January 2015 and September 2015.  The examiners both concluded that it is less likely than not that the Veteran's tinnitus had onset in service or was caused or permanently aggravated by his active military service, with the January 2015 examiner explaining, "Veteran is requesting service connection for tinnitus after 23 years since released from service.  The veteran has a diagnosis of clinical hearing loss for which onset is prior to military service, and tinnitus is known to be a symptom associated with hearing loss."

Based on the above evidence, entitlement to service connection for tinnitus must be denied.  Service treatment records are negative for any evidence that the Veteran's tinnitus had onset during his active military service, the Veteran himself reported recent onset of this disability, and January 2015 and September 2015 VA medical opinions concluded that it is less likely than not that the Veteran's tinnitus is related to his active service.

While Dr. C.M. opined that the Veteran's tinnitus is related to service, he offered no explanation for this conclusion and it does not appear that he reviewed the Veteran's service treatment records or other medical records in reaching his conclusions.  The Board notes that a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Entitlement to service connection for tinnitus is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Hyperlipidemia

The Veteran is seeking service connection for hyperlipidemia (elevated cholesterol levels).  The Board notes that a clinical finding of high cholesterol is not a "disability" for which service connection can be granted.  The Veteran has not presented any medical evidence that his hyperlipidemia has led to the development of a disability for which service connection could be granted.  Accordingly, entitlement to service connection for hyperlipidemia is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015). 

Hypertension

The Veteran is also seeking entitlement to service connection for hypertension.  

Service treatment records are negative for any diagnosis of hypertension, but the Veteran did have an elevated blood pressure reading at an examination in May 1985.  However, subsequent readings taken the same day were within normal limits.  

The Veteran was diagnosed with hypertension in 2002, more than a decade after separation from active service.  

In a March 2014 statement, the Veteran's primary care physician, Dr. C.M. opined that the Veteran's cardiovascular problems are secondary to his active service; however, he offered no explanation for this conclusion.

In March 2015, the Veteran was afforded a VA examination.  The examiner opined that it is less likely than not that the Veteran's hypertension has onset during the Veteran's active service or was caused or permanently aggravated by his active military service.  The examiner explained, "Service treatment records presents a single elevated blood pressure measurement on 05/15/85 (at an Army Reserve examination) but repeated measurements on the same day were normal and a diagnosis of hypertension was not contemplated.  Hypertension condition was diagnosed on 2002, corresponding to several years after active service."

Based on the above evidence, entitlement to service connection for hypertension must be denied.  The Veteran was not diagnosed with hypertension during his active service or within one year of separation from active service.  While the Veteran did have an abnormal blood pressure reading in May 1985, when the Veteran's blood pressure was retested the same day, his readings were within normal limits and there is no evidence that the May 1985 reading was anything other than an aberration.  

While Dr. C.M. has opined that the Veteran's hypertension is related to his active military service, he offered no explanation for this conclusion and it does not appear that he reviewed the Veteran's service treatment records or medical history.  The Board notes that a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board gives greater weight to the contemporaneous medical evidence and the opinion of the March 2015 VA medical examiner in concluding that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for hypertension must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Obstructive Sleep Apnea

Finally, the Veteran is seeking entitlement to service connection for obstructive sleep apnea, which the Veteran has contended is related to exposure to sand, dust, and chemicals during his 1990-91 deployment to Saudi Arabia.  

The Veteran's available service treatment records are negative for any complaints of or treatment for a sleep disorder, to include sleep apnea.  The Veteran was not diagnosed with sleep apnea until April 2014, more than twenty years after the Veteran's separation from active service and more than a decade since his retirement from the Reserves.  

In April 2015, the Veteran was afforded a VA examination.  The examiner opined that it is less likely than not that the Veteran's obstructive sleep apnea had onset in service or was caused or permanently aggravated by the Veteran's active military service, explaining:

Obstructive Sleep Apnea(OSA) is a condition with a clear and specific etiology and diagnosis. The medical literature does not support a direct etiologic relation between past exposures to dust, fumes, smoke, particulate matter, and further development of OSA.  In addition, the available records do not show evidence of signs, symptoms, diagnosis or treatment regarding OSA during active military service, or within a year after separation from service.  The medical records show that the diagnosis of OSA was done on 4/28/14, which is a gap of more than twenty years after separation from service.

In August 2015, another VA examiner further explained:

Obstructive sleep apnea is a disease with a clear and specific etiology and diagnosis.  Obstructive sleep apnea is not related to a specific exposure event experienced by the veteran during service in Southwest Asia.  Sleep apnea classified as obstructive is related to occlusion of the upper airway usually at the level of the oropharynx leading to collapse of the upper airway.  

Based on the above evidence, the Board concludes that entitlement to obstructive sleep apnea must be denied.  

As noted above, there is no medical evidence that the Veteran had obstructive sleep apnea during his active service or within one year of his separation from active service.  Furthermore, both the April 2015 and August 2015 VA examiners have opined that any exposure to dust, smoke, or particulate matter in Southwest Asia less likely than not caused or permanently aggravated the Veteran's claimed condition, explaining that there is no clinical relationship between such exposure and obstructive sleep apnea.  Rather, obstructive sleep apnea is related to occlusion of the upper airways due to physiological factors.

To the extent the Veteran has attempted to offer his own opinion concerning the cause of his sleep apnea, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the questions of whether the Veteran had obstructive sleep apnea in service or currently has obstructive sleep apnea due to exposure in service is too complex to be addressed by a layperson.  These diagnoses and etiological connections are not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporary medical evidence and the opinions of the April and August 2015 VA medical examiners.  

For the above reasons, entitlement to service connection for obstructive sleep apnea is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).




ORDER

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD) is denied.  

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for obstructive sleep apnea is denied.


REMAND

The Veteran is seeking entitlement to service connection for a low back disability, which has been variously diagnosed as degenerative disc disease of the lumbar spine, lumbar spondylosis, lumbar strain, and chronic myositis of the lumbar paraspinal muscles.  

Although this is not entirely clear, it appears that the Veteran is contending that he began experiencing low back pain during his second period of active military service from October 1990 through April 1991.  He does not appear to be claiming any specific injury, but rather has reported that he frequently engaged in heavy lifting, which he believes caused his current low back problems.  

As noted above, the Veteran's service treatment records for this period of active duty are missing, so if the Veteran sought treatment for his claimed condition during his active service, records of this are unavailable.  However, there is no evidence of any complaints of or treatment for a low back disability either by VA or a private physician in the years immediately following his separation from active duty.  Available service treatment records show that in 2001, an examination of the Veteran's spine was normal.

In April 2015, the Veteran was afforded a VA examination of his lumbar spine.  The examiner opined it was less likely than not that the Veteran's current lumbar spine conditions are related to his active service, because there is "No evidence in VBMS of any lumbar conditions, nor radiculopathies."  However, as the Veteran's claims folder shows that the Veteran's has a current lumbar disability, the examiner's statement is false, rendering his opinion inadequate.  Accordingly, the Board concludes that a new VA examination is required.  

As the outcome of the Veteran's claim for a low back disability is relevant to the Veteran's claims for bilateral radiculopathy of the lower extremities and for TDIU, these issues are also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate any current VA Outpatient treatment records with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his lumbar spine disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's lumbar spine disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


